Filed 1/31/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2014 ND 17







In the Matter of the Application for Disciplinary Action Against 

Henry H. Howe, a Member of the Bar of the State of North Dakota



Disciplinary Board of the Supreme 

Court of the State of North Dakota, 
 
Petitioner

v.

Henry H. Howe, 
 
Respondent











No. 20140035









INTERIM SUSPENSION ORDERED.



[¶1]	On January 31, 2014, an Application for Order of Interim Suspension of Henry H. Howe, a member of the bar of North Dakota, was filed under N.D.R. Lawyer Discipl. 3.4.  Howe was admitted to the practice in the courts of North Dakota on July 27, 1973, and is currently licensed.

[¶2]	The Application asserts that Howe was charged with criminal conspiracy to commit murder in violation of N.D.C.C. § 12.1-06-04 and § 12.1-16-0(1)(a) (a Class AA felony).  Documents in support of the Application assert that sufficient information exists that Howe poses a substantial threat of irreparable harm to the public because of the facts attested in the affidavit evidence a criminal conspiracy to obstruct justice by murdering a witness.

[¶3]	The Application further asserts that Howe has violated N.D.R. Prof. Conduct 1.6(b) by failing to disclose information reasonably necessary to prevent death or serious bodily harm; N.D.R. Prof. Conduct. 3.4 by obstructing another party’s access to evidence; N.D.R. Prof. Conduct 8.4(b) by committing a criminal act that adversely reflects on Howe’s fitness as a lawyer; and N.D.R. Prof. Conduct 8.4(f) by engaging in conduct that is prejudicial to the administration of justice.

[¶4]	The Application includes a request for the appointment of a professional trustee to take control of Howe’s law practice to take the appropriate steps to protect the interests of Howe’s clients and his law firm.

[¶5]	ORDERED, under N.D.R. Lawyer Discipl. 3.4(B), Henry H. Howe’s license to practice law in North Dakota is SUSPENDED effective immediately and until further order of this Court.

[¶6]	FURTHER ORDERED, that Disciplinary Counsel apply to the district court for a professional trustee as provided in N.D.R. Lawyer Discipl. 6.4.

[¶7]	FURTHER ORDERED, that Henry H. Howe comply with N.D.R. Lawyer Discipl. 6.3.

[¶8]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Daniel J. Crothers





[¶9]	The Honorable Dale V. Sandstrom was unavoidably absent and did not participate in this order.